Citation Nr: 1504069	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-12 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the reduction of the rating for a low back disability from 40 percent to 10 percent, effective July 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to October 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

During his hearing before the Board in December 2012, the Veteran raised the issues of entitlement to service connection for a right hand disorder and a left shoulder disorder, as well as entitlement to an increased rating for his service-connected left ankle disorder.  These issues have not been developed for appellate review and are therefore referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  In an April 2011 rating decision, the RO reduced the disability rating for the Veteran's service-connected low back disability from 40 percent to 10 percent, effective July 1, 2011.

2.  The RO's decision to reduce the Veteran's rating for his low back disability from 40 percent to 10 percent, effective July 1, 2011, was not supported by the evidence of record.  


CONCLUSION OF LAW

The RO's decision to reduce the rating for the service-connected low back disability from 40 percent to 10 percent effective July 1, 2011, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5242 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran disagrees with an April 2011 rating decision that reduced the rating for his service-connected low back disability from 40 to 10 percent disabling, effective July 1, 2011.  He contends that the symptoms associated with his disability have not improved and that the reduction to a 10 percent rating from a 40 percent rating was not warranted.

Where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter.

Additional requirements are set forth in 38 C.F.R. § 3.344, but these other provisions only apply to ratings that have continued for periods at the same level of five years or more.  In this case, the 40 percent rating for the Veteran's low back disability was assigned as of June 24, 2009, and continued until June 30, 2011, which is less than the required 5 years for the additional requirements under 38 C.F.R. § 3.344.

With respect to other disabilities that have been in effect for less than five years, re-examinations disclosing improvement in disabilities are warrant.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

In determining whether a reduction was proper, the Board must focus on evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  

The RO evaluated the Veteran's low back disability under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 40 percent evaluation is warranted if there is forward flexion of the thoracolumbar spine to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  Neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is also warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a.  

At an August 2009 VA examination, the Veteran reported having daily lumbar pain that ranged in severity from moderate to severe.  He reported using pain medication to treat his symptoms and denied having any incapacitating episodes.  The Veteran reported having flare-ups with any strenuous activity.  The examiner noted that the Veteran used a cane due to an unrelated disability.  The Veteran denied having any problems with his activities of daily living.  Physical examination revealed that the visual examination of the spine was normal.  Range of motion testing revealed forward flexion of the lumbar spine to 30 degrees out of 90 degrees; extension to 10 degrees out of 30 degrees; left and right lateral flexion to 10 degrees out of 30 degrees; and left and right lateral rotation to 15 degrees out of 45 degrees.  The Veteran experienced pain with all ranges of motion tested and the examiner noted that he stopped when the pain began.  Regarding functional impact, the examiner noted no fatigue or weakness, but stated there was limitation secondary to pain.  Repetitive motion testing did not show an increase in the loss of the lumbar spine range of motion, and the examiner commented that it would be mere speculation to estimate the range of motion loss with a flare up.  There was no evidence of guarding, ankylosis, spasm, or an abnormal spinal contour.  Based on the examination results, the examiner provided a diagnosis of degenerative joint disease of the lumbar spine.  

At a January 2010 VA examination, the examiner reviewed the Veteran's medical records but did not review the claims file in connection with the examination.  At that time, the Veteran described experiencing constant pain on a daily basis that was moderate in severity, stiffness, and spasms.  The physical examination revealed flattening of the lumbar spine, guarding and tenderness.  Range of motion testing showed flexion to 80 degrees; extension to 10 degrees; left and right lateral flexion to 20 degrees; left lateral rotation to 25 degrees; and right lateral rotation to 30 degrees.  The examiner noted objective evidence of pain with range of motion testing, but did not report the degree at which pain began for any of the ranges of motion tested.  There was no additional limitation with repetitive motion.  Review of a March 2004 x-ray of the spine revealed minimal degenerative changes.  The examiner rendered a diagnosis of degenerative disc disease of L3 and L5, with osteophytes and noted that the disability had significant effects on the Veteran's usual occupation; the Veteran reported that he previously worked in construction but was unemployed due to his low back pain.  The examiner further noted that the low back disability had mild to severe effects on the Veteran's activities of daily living involving chores, shopping, exercise, sports, and recreation.  

In statements submitted in February 2010 and April 2011, the Veteran reported that his low back disability was manifested by severe, constant back pain on a daily basis, daily muscle spasms, stiffness, weakness, limited use, and limited range of motion.  He stated that he was unable to perform heavy lifting, pulling, bending, or stooping, and that he did not have normal rotation of his spine.  He reported he could not stand for long periods of time due severe back pain.  According to the Veteran, he used pain medication and a transcutaneous electrical nerve stimulation unit daily, but that this only provided temporary relieve of his back pain.  He reported that he used a back brace and a cane due to his disability.  

The Veteran reiterated his contention that his low back disability had not improved in an August 2011 statement.  He continued to endorse symptoms of severe, daily back pain, stiffness, muscle spasms, weakness, and limited range of motion.  He relayed that he could not bend over to tie his shoes and that he had a handicap toilet rail installed in his bathroom because he had difficulty getting up and down.  He stated that he could not walk more than a few feet without having to stop due to pain.  The Veteran reported that he had to leave his last place of employment in 2005 because of his inability to perform the physical duties and requirements of the job.  

In support of his claim, the Veteran submitted a report of a December 2011 magnetic imaging study, which revealed mild to moderate osteoarthritis of the lower lumbar spine.  

Having reviewed the evidence of record, the Board finds that the reduction of the 40 percent rating for the Veteran's service-connected low back disability was not warranted.  Although it was permissible for the RO to reduce the 40 percent rating assigned for the low back disability under 38 C.F.R. § 3.344(c) if a re-examination showed improvement, the preponderance of the evidence in this case does not show an actual improvement of low back disability.  The Board therefore grants restoration of the 40 percent rating from the date of the reduction.

A close review of the January 2010 VA examination report shows that the examination was inadequate for the purpose of a rating reduction.  Initially, the Board finds significant that the January 2010 VA examiner did not consider the complete history of the Veteran's low back disability, as the claims file was not reviewed.  Moreover, there is no indication that the January 2010 examiner reviewed the August 2009 VA examination report, which was completed approximately four months prior.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  Further, in assessing the low back disability, the January 2010 examiner failed to give any consideration to whether the Veteran experienced any impairment of function due to such factors as pain.  Indeed, the examiner specifically noted that the presence of pain with range of motion testing but did not include any indication of where pain began.  Therefore, the results of the range of motion testing reported may not give an accurate picture of the Veteran's disability.  As such, it cannot be said that these findings reflect an actual improvement in the Veteran's low back disability and his ability to function under the ordinary conditions of life and work.  

In this regard, a review of the evidence does not reveal that an improvement of the disability actually occurred at the time of the reduction.  Here, the Board highlights that the January 2010 examiner noted that the low back disability was manifested by tenderness, guarding of movement, and lumbar flattening, findings that were not present during the August 2009 examination.  The January 2010 examiner also found the disability had significant effects on the Veteran's usual occupation and to have mild to severe effects on some of his activities of daily living.  Notably, the Veteran denied having any problems with his activities of daily living during the August 2009 examination.  However, at the time of the January 2010 examination, the Veteran also endorsed symptoms of stiffness and muscle spasms, which had not been previously reported.  While the January 2010 examination report indicates that the Veteran demonstrated increased thoracolumbar range of motion, as previously discussed, the accuracy of the findings included in the report are questionable and therefore inadequate.  The January 2010 examination report indicates that the Veteran continued to experience significant impairments due to his low back disability, which undermines the determination that an actual improvement in the disability was demonstrated.

As improvement was not shown by a preponderance of the evidence, the reduction of the rating was not warranted.  The Board therefore grants restoration of the 40 percent rating from the date of reduction.


ORDER

As reduction from a 40 percent disability rating to a 10 percent disability rating for the low back disability was not proper, restoration of a 40 percent disability rating for the service-connected low back disability is granted, effective July 1, 2011.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


